MEMORANDUM**
David E. St. Pierre, a Nevada state prisoner, appeals pro se the district court’s order denying his motion for relief from judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir.2004), and we affirm.
St. Pierre’s motion for reconsideration on the basis of fraud pursuant to Rule 60(b)(3) was untimely as it was filed almost three years after entry of judgment. See Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir.1989) (motion for relief from judgment based on fraud shall be made not more than one year after the entry of judgment). St. Pierre cannot avoid the time bar by evoking Rule 60(b)(6) because he alleges fraud and misconduct, and a 60(b)(6) motion “must be for some reason other than the five reasons preceding it under the rule.” See Lyon v. Agusta S.P.A, 252 F.3d 1078, 1088-89 (9th Cir. 2001) (citation omitted).
St. Pierre’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.